     Case 1:17-cr-00054-DAD-BAM Document 32 Filed 09/15/21 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )       Case №: 1:17-CR-00054-1-DAD
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    RONNIE VASQUEZ,                            )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED that Manuel F. Perez be appointed to represent the above
19
     defendant in this case effective nunc pro tunc to September 14, 2021, in place of the Federal
20
     Defenders Office.
21
22          This appointment shall remain in effect until further order of this court.

23
     DATED: September 15, 2021
24
25                                                   ____________________________
                                                     HON. SHEILA K. OBERTO
26                                                   United States Magistrate Judge

27
28

                                                      -1-
